PER CURIAM:
After oral argument and careful consideration, we conclude that the judgment of the district court is due to be affirmed for the reasons fully discussed at oral argument. With respect to appellants’ argument concerning the district court’s failure to give appellants’ requested charge concerning community prejudice, we conclude that the charge given by the district court encompassed the requested charge, and that appellants have failed to persuade us that the jury misunderstood the law applicable to the case. We cannot conclude that the district court abused its discretion in denying appellants’ motion for a new trial. Appellants’ other arguments on appeal are rejected without need for further discussion.
Accordingly, the judgment of the district court is
AFFIRMED.